DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2019 and 11/03/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The term “foil-like” used to describe both electrodes in claim 1 is an approximate term which renders the claim indefinite (see MPEP 2173.05(b) III). Neither the claim nor the Specification filed 11/25/2019 (which recites “foil-like” as a descriptor in [0010, 0024, 0028]) define this descriptor; therefore, it is not clear which properties of the electrodes make them “foil-like”. 
Examiner’s best understanding of “foil-like” includes materials which are generally thin and flexible, although other interpretations may be gleaned from this indefinite term. However, to promote compact prosecution, claim 1 is examined on its merits below within this Office action under the interpretation that the electrodes are meant to be generally thin and flexible. 
Regarding claim 3: The term "broad" in claim 3's recitation of "broad width surfaces is a relative term which renders the claim indefinite (see MPEP 2173.05(b) I).  The term "broad width surfaces" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of broadness, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
While 
Furthermore, Claim 3’s recitation of “a center side” is not clearly defined by the claim nor by the Specification as filed 11/25/2019 (which repeats this phrase in [0013, 0014, 0034, 0048]) nor clearly shown in the figures. To promote compact prosecution, Examiner’s best understanding is that this phrase intends to refer just to “a center” of the battery pack 500 in Figs. 4-5 (i.e., a centerline running in the Y-direction which is halfway/in the middle of the battery pack with respect to the X-direction).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (JP 2011-243527 A, as cited in the IDS filed 11/25/2019, with citations below to a machine translation also filed with the IDS).
Regarding claim 1, Saito discloses a sealed battery (lithium ion secondary battery in a case, sealed at joint 322, Saito Abstract and [0044]), comprising:
an electrode body (wound electrode body 200, Saito Abstract) in which a sheet-shaped positive electrode (positive electrode sheet 220, Saito [0028]) and a sheet-shaped negative electrode (negative electrode sheet 240, Saito [0030]) are laminated via a separator (positive and negative electrode sheets are stacked with separators 262/264, Saito [0033-0034] and Figs. 2-3 and 5);
a flat square case which houses the electrode body (case 300 is flat box-shaped with rectangular base, Saito [0038] and Fig. 6);
a positive electrode terminal, which is an electrode terminal including aluminum or an aluminum alloy (positive terminal material of aluminum is known, Saito [0006]), which is electrically connected to the positive electrode inside the case and of which a part is exposed to the outside of the case (terminal 420 welded to uncoated portion 222 of positive collector 221, which is also aluminum foil, and extends through lid 340, Saito [0028, 0042] and Fig. 6); and
a negative electrode terminal, which is an electrode terminal including copper or a copper alloy (negative terminal material of copper is known, Saito [0006], which is electrically connected to the negative electrode inside the case and of which a part is exposed to the 
the positive electrode has a foil-like positive electrode current collector (band-shaped positive electrode current collector 221, Saito [0028, 0055] and Fig. 3) including aluminum (aluminum foil used as positive collector, Saito [0028]) or an aluminum alloy and a positive electrode mixture layer formed on a surface of the positive electrode current collector (positive electrode mixture 224 coated on surfaces of positive collector 222, Saito [0028-0029]), and a positive electrode exposed portion in which the positive electrode mixture layer is not formed and the positive electrode current collector is exposed (uncoated portion 222, Saito [0028]) is formed in one side edge portion in a width direction (“positive electrode side,” Saito [0035]; width direction is left-to-tight in Saito Figs. 2 and 7),
the negative electrode has a foil-like negative electrode current collector (band-shaped negative electrode current collector 241, Saito [0030, 0055] and Fig. 3) including copper (copper foil used as negative collector, Saito [0030]) or a copper alloy and a negative electrode mixture layer formed on a surface of the negative electrode current collector (negative electrode mixture 244 coated on surfaces of negative collector 242, Saito [0030-0031]), and a negative electrode exposed portion in which the negative electrode mixture layer is not formed (uncoated portion 242, Saito [0030]) and the negative electrode current collector is exposed is formed in another side edge portion in the width direction (“negative electrode side,” Saito [0035]; width direction is left-to-tight in Saito Figs. 2 and 7),
a core portion in which the positive electrode mixture layer and the negative electrode mixture layer oppose each other is formed in a center portion in the width direction of the electrode body (corresponds to “a1” section where +/- coating portions 223/243 overlap width-wise when electrode sheets 220/240 oppose one another with separator between – shown in annotated Saito Figs. 2 and 7 below), a positive electrode connecting portion (intermediate 

    PNG
    media_image1.png
    801
    1220
    media_image1.png
    Greyscale

the positive electrode connecting portion and the positive electrode terminal are connected at a positive electrode-connected location (tip of 420 welded at 222a, Saito [0042] and Fig. 6), and the negative electrode connecting portion and the negative electrode terminal are connected at a negative electrode-connected location (tip of 440 welded at 242a, Saito [0042] and Fig. 6), and wherein
a distance L1 is a shortest distance between a positive electrode side edge portion that is a side edge portion of the core portion on a side of the positive electrode connecting portion 
a distance L2 is a shortest distance between a negative electrode side edge portion that is a side edge portion of the core portion on a side of the negative electrode connecting portion (edge of coating layer 244 meeting uncoated portion 242 – i.e. *farther to the right / farther outward in the width direction than edge 223b*, see Saito Fig. 7 annotated below) and a side edge portion on a core portion side of the negative electrode-connected location (edge of 242a, see Saito Fig. 6 annotated below – note that instant L2 is a sub-region of Saito distance “B” as defined in Saito Abstract and [0067]), and
the core portion is formed such that the distance L1 and the distance L2 satisfy the following expression (1):
1 < L1/L2 < 1.8	(1)	(Saito [0053-0054, 0067, 0083] discloses the desirable relationship of distances A > B to limit temperature; instant L1 is a sub-region of Saito distance A, while instant L2 is a sub-region of Saito distance B, as shown below in annotated Saito Figs. 6-7. Saito Table 1 and [0089] disclose Sample 1 having a relatively low/desirable maximum temperature, wherein A=20mm and B=16mm; thus A/B=1.25, which reads on a proportional value of the analogous sub-regions L1/L2 being within the claimed range, which anticipates such per MPEP 2131.03(I)).


    PNG
    media_image2.png
    1053
    1257
    media_image2.png
    Greyscale

Regarding claim 2, Saito discloses the limitations of claim 1 above and discloses a difference between the distance L1 and the distance L2 (L1−L2) is 4.3 mm or less (A-B = 4mm in Sample 1 of Saito Table 1 and [0089], thus sub-regions corresponding to instant L1 and L2, as shown in annotated Fig. 6 above, would have a difference L1-L2 < 4mm – a prior art example within the claimed range anticipates such per MPEP 2131.03(I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2011-243527 A, as cited in the IDS filed 11/25/2019, with citations below to a machine translation also filed with the IDS) as applied to claim 1 above, and further in view of Seto et al. (US 2015/0243947 A1).
Regarding claim 3, Saito discloses the limitations of claim 1 and teaches an assembled battery comprising a plurality of the sealed battery unit cells (plurality of the secondary batteries can be combines to constitute a battery pack, Saito [0095]) and teaches the positive electrode side edge portion of each of the unit cells is arranged closer to a center side in a width direction than the negative electrode side edge portion of the unit cell (this limitation follows from the limitation L1>L2, as anticipated by Saito per citations above regarding instant claim 1, from A>B as disclosed by Saito Abstract, [0067]; these distances within a single unit cell would translate to the same relative distances within an assembled battery pack of Saito [0095] such that an edge of 220 would be closer to the center since farther from case 300 edge, and an edge of 240 would be farther from the center since closer to the other case 300 edge, per A>B relationship – see also annotated Saito Fig. 6 below).

    PNG
    media_image3.png
    615
    742
    media_image3.png
    Greyscale


Further regarding claim 3, Saito fails to teach:
each of the unit cells is arranged so that the positive electrode terminal and the negative electrode terminal are in close proximity with each other between adjacent cells and, at the same time, broad width surfaces of flat square cases oppose each other,
the positive electrode terminal and the negative electrode terminal are electrically connected to each other via a busbar between the adjacent unit cells,
a constraining member is provided which constrains each of the unit cells in an arrangement direction of the unit cells.
Seto, which is analogous in the art of rectangular box-shaped battery cells 1 with terminals 21 projecting to the exterior of the case (see Seto [0058] and Figs. 1, 3, and 8), teaches a structure and method for connecting a plurality of rectangular battery cells in order to obtain a battery pack and 
each of the unit cells (battery cells 1, Seto [0058] and Fig. 2) is arranged so that the positive electrode terminal and the negative electrode terminal are in close proximity with each other between adjacent cells (busbar 30 welded to positive and negative electrode portions 20 respectively of adjacent cells, Seto [0067-0068]; terminals 21 of electrode portions 20 shown in close proximity between neighboring cells in Seto Figs. 1, 3, and 7-8) and, at the same time, broad width surfaces of flat square cases oppose each other (largest/broadest surfaces of battery cells 1 of adjacent cells oppose each other when stacked into battery pack, Seto Fig. 2),
the positive electrode terminal and the negative electrode terminal are electrically connected to each other via a busbar between the adjacent unit cells (electrical connection between electrode terminals 21, busbar 30 is welded to electrode portions 20 of adjacent cells 1, busbar 30 has metal board with high conductivity, Seto [0061, 0067-0068] and Figs. 1, 3, and 7),
a constraining member (binding members 4, Seto [0057] and Figs. 1-2) is provided which constrains each of the unit cells in an arrangement direction of the unit cells (end plates 3, which are disposed at ends of stacking members 2, are bound at their sides by binding members 4 and on top by second binding member 5; i.e., movement of units cells 1 in the stacking direction is restricted/bound, Seto [0057, 0062] and Figs. 1-2).
Since Saito teaches the combination/stacking of a plurality of unit cells to form a battery pack 1000 for use in a vehicle (Saito [0095] and Fig. 8) but is silent on how to physically and electrically connect the plurality of cells. From this, a person with ordinary skill in the art would have found it obvious to look to Seto for teachings of how to connect the cells physically and electrically. It would have been obvious to modify the Saito battery pack to include the constraining members and busbars 
Thus, all limitations of instant claim 3 are rendered obvious.  
	Regarding claim 4, modified Saito discloses the limitations of claim 3 but fails to teach a plate-shaped spacer is arranged between the respective unit cells.
	Seto teaches in [0002] that spacers arranges between battery cells in a stacked battery pack are known in the art. Seto also teaches the inclusion of plate-shaped spacers 50 made of insulating material between unit cells within the battery pack in order to insulate the outer cases of the cells from one another (see Seto [0057, 0060] and Figs. 1-2 and 8). That is, electrical connection is intended between the terminals of adjacent cells, not between the casings thereof.
	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to also include these insulating plate-shaped spacers as taught by Seto when forming the battery pack of modified Saito with the motivation of achieving insulation between battery cell casings (cases 300 of Saito) so that electrical connection is only at the terminals as intended, via the busbar connections. 
Thus, the limitation of instant claim 4 is rendered obvious.
Regarding claim 5, modified Saito discloses the limitations of claim 4 and teaches a length in the width direction of the spacer is longer than a length in the width direction of the core portion (Seto Figs. 1-22 show spacers 50 being approximately equal in width to the casing of cells 1 in order to insulate neighboring casings from one another; in modified Saito, this would mean the spacers would have a width equal to that of battery cell case 300, which is wider than the core portion of the electrode assembly as shown in Saito Figs. 2-3 and 6, i.e. distance a1 < C).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tamaki et al. (US 2015/0325838 A1) teaches a wider negative active material layer on a copper electrode foil than the width of positive active material on an aluminum electrode foil (Tamaki [0107, 0112, 0118] and Figs. 4-5) within a flat rectangular battery case with terminals protruding from the inside to outside thereof (Tamaki [0103] and Fig. 2).  
Nakai et al. (US 2008/0292961 A1) teaches positive and negative electrode plates (Nakai Figs. 2 and 3, respectively) laminated with separators 5 (Nakai Fig. 4) such that the non-application portion 1 of the positive electrode aluminum foil is wider than the non-application portion 3 of the negative electrode copper foil (6mm versus 3mm, Nakai [0037-0038] and Figs. 2-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721